Case 2:19-cv-00395-JRG Document 461 Filed 08/23/21 Page 1 of 4 PageID #: 24398




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


    BRIGHT DATA LTD.

                Plaintiff,

         v.                                          Case No. 2:19-cv-395-JRG

    TESO LT, UAB; OXYSALES, UAB;
    METACLUSTER LT, UAB;
                Defendants.



                BRIGHT DATA’S CORRECTED OBJECTIONS TO
          MAGISTRATE JUDGE PAYNE’S CLAIM CONSTRUCTION ORDER



        Plaintiff (“Bright Data”) respectfully objects to Judge Payne’s Supplemental Claim

Construction Order dated August 6, 2021 (“the Supplemental Order”)1 to the extent the

Supplemental Order deviates from Bright Data’s previous briefing including in its Objections to

the Initial Claim construction Opinion and Order (Teso Action, Dkt. 199), Request for Clarification

/ Objections to Magistrate Judge Payne’s Claim Construction Order (Code200 Action, Dkt. 102)

and subsequent Supplement to Its Objections to Claim Construction Order (Code200 Action, Dkt.

163) (collectively, “Objections”). Bright Data incorporates by reference its previous Objections

including with regard to the construction of “source address” from claim 25 of the ’511 patent.

        In addition to other argument presented in the Objections, during oral argument regarding

the “source address” term of the ’511 Patent at the claim construction hearing, Bright Data argued


1
 Filed in both Bright Data v. Teso LT, UAB et al., Case No. 2:19-cv-395 (“Teso Action”) as Dkt.
453 and Bright Data Ltd. v. Code200 et al., Case No. 2:19-cv-396 (“Code200 Action”) as Dkt.
244.


                                                1
Case 2:19-cv-00395-JRG Document 461 Filed 08/23/21 Page 2 of 4 PageID #: 24399




that as a term of art for Internet communications, the plain meaning of “source address” to a POSA

is the sender’s IP address. The ’511 Patent specification repeatedly refers to protocols that

explicitly define and use the term “source address,” including the HTTP protocol (See, e.g., ‘511

pat., Fig. 12, 3:6, 4:22-29, 4:67-5:8, 8:12-17, 8:26-33, 9:61-10:11, 11:52-66, 12:62-13:49, 16:12-

47, 17:15-28 and TCPIP (Transport Control Protocol / Internet Protocol) (Id., at Fig. 14-15, 4:32-

28, 17:14-18:35, 19:1-4). These protocols unambiguously define the “source address” as the

address of the sender as opposed to the “destination address” (the address of the web server).

During his March 22, 2021 deposition, Defendants’ invalidity expert Dr. Freedman provided

testimony explaining that “source address” is a term of art that refers to the “sender address”

typically used for a source IP address in contrast to a “destination address,” which refers to

“receiver address.” Code200 Action at Dkt. 164 at 3.

       The February 8, 2021 Claim Construction Order (Dkt. 97) however, found that instead of

the source being the sender, it is the destination - that is, the “source” of the content. As addressed

in Bright Data’s Objections, Bright Data seeks to clarify that “source address” refers to “the IP

address of the sender of a communication,” not the IP address of the web server.



 Dated: August 23, 2021                               Respectfully submitted,

                                                      By: /s/ Ronald Wielkopolski__

                                                      S. Calvin Capshaw
                                                      State Bar No. 03783900
                                                      Elizabeth L. DeRieux
                                                      State Bar No. 05770585
                                                      Capshaw DeRieux, LLP
                                                      114 E. Commerce Ave.
                                                      Gladewater, TX 75647
                                                      Telephone: 903-845-5770
                                                      ccapshaw@capshawlaw.com
                                                      ederieux@capshawlaw.com



                                                  2
Case 2:19-cv-00395-JRG Document 461 Filed 08/23/21 Page 3 of 4 PageID #: 24400




                                          Mark Mann
                                          Blake Thompson
                                          Mann | Tindel | Thompson
                                          300 West Main
                                          Henderson, TX 75652
                                          Telephone: 903-657-8540
                                          mark@themannfirm.com
                                          blake@themannfirm.com

                                          Korula T. Cherian
                                          Robert Harkins
                                          RuyakCherian LLP
                                          1936 University Ave, Ste. 350
                                          Berkeley, CA 94704
                                          sunnyc@ruyakcherian.com
                                          bobh@ruyakcherian.com

                                          Thomas Dunham
                                          Ronald Wielkopolski
                                          Colby Davis
                                          RuyakCherian LLP
                                          1901 L St. NW, Suite 700
                                          Washington, DC 20036
                                          tomd@ruyakcherian.com
                                          ronw@ruyakcherian.com
                                          colbyd@ruyakcherian.com

                                          Attorneys for Plaintiff
                                          Bright Data Ltd.




                                      3
Case 2:19-cv-00395-JRG Document 461 Filed 08/23/21 Page 4 of 4 PageID #: 24401




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 23rd day of August 2021, with a copy of this document via CM/ECF.

                                            /s/ Ronald Wielkopolski




                                               4
